DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 lines 3, “with respect the first recess” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the holding elements are connected on a side of the respective axis. An axis doesn’t have sides. Thus, it unclear how the holding elements are connected on a side of an axis. Also, claim 7 recites a side facing away from the first and second recesses. It is unclear what is considered a side facing away from the first and second recesses. It seem the first and second holding elements area facing each other. Thus, it is unclear how the holding elements are facing each other and yet 
Claim 11 recites “directed toward the respective axis”. It is unclear what is directed toward the respected axis, and what axis is being referenced.
Claim 13 recites the first and second axes at which holding elements are secured on the base plate. Claim 13 also recites the first and second axes are spaced apart from one another between and open and closed position, which suggests different spacing depending on whether it is in open position or closed position. However, if the these axes are secured, i.e. fixed location, then how can their spacing be different depending on whether the holding elements are open or closed. Please clarify.
Claim 17 recites the limitation "the first and second connecting rods" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridout (2,780,470). Ridout discloses a positioning device comprising a first holding element (i.e. 14) with a first recess and a second recess, the second recess is at a distance radially (which implies in any direction) with respect to the first recess, a .
[AltContent: textbox (recesses)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    209
    466
    media_image1.png
    Greyscale

Regarding claim 2, the first and second holding elements are considered limbs of a clamp.
Regarding claim 3, the first and second holding elements are mirror symmetrical with respect to one another (figs.1-2).
Regarding claim 4, the first and second holding elements are configured so that movement of the first and second holding elements is mirror symmetrical with respect to one another, i.e. toward and away from each other (col. 1lines 58-61).
Regarding claim 5, Ridout teaches holding elements, 11, 12, 13, and 14, spaced apart by 90°, wherein holding elements next to each other, i.e. 11 and 12, are configured to move with respect to one another in different planes. 
Regarding claim 8, the first and second recesses are indentations (figure 2).
Regarding claim 10, the second holding element further comprises the first and second recesses (fig. 2).
Regarding claim 11, the first and second holding elements each comprise an inner side having the first and second recesses, the inner sides forming a straight line, at least between the first and second recesses.
Regarding claim 12, Ridout teaches the positioning device is part of a hot forming machine, such as a glass working lathe (col. 1 lines 15-19).
Claims 1-4, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 205852578 abstract). Zhou discloses a positioning device comprising a first holding element (left limb, i.e. 1) with a first recess and a second recess, the second recess is at a distance radially with respect to the first recess, a second holding element (right limb, i.e. 2) arranged in a region of and faces the first and second recessed, wherein the first and second holding elements are configured and arranged movably about respective axes with respect to each other so that movement towards each other encloses a glass tube in each of the first and second recesses and between the holding elements (figure, abstract). 
Regarding claim 2, the first and second holding elements are considered limbs of a clamp.
Regarding claim 3, the first and second holding elements are mirror symmetrical with respect to one another (figure).
Regarding claim 4, the first and second holding elements are configured so that movement of the first and second holding elements is mirror symmetrical with respect to one another, i.e. toward and away from each other (figure).
Regarding claim 8, the first and second recesses are indentations (figure).
Regarding claim 9, the indentations for a guide for tubular structures of identical diameters (figure)
Regarding claim 10, the second holding element further comprises the first and second recesses (figure).
Regarding claim 11, the first and second holding elements each comprise an inner side having the first and second recesses, the inner sides forming a straight line, at least between the first and second recesses (figure).
Regarding claim 12, Zhou teaches the positioning device is used for a hot forming machine, such as a melting crucible (abstract).
Claim 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al. (DE 19506457 abstract). Hofmann teaches a positioning device comprising a first holding element (left limb, i.e. 4) with a first recess 5 and a second recess 6, the second recess is at a distance radially with respect to the first recess, a second holding element (right limb, i.e. 3) arranged in a region of and faces the first and second recessed, wherein the first and second holding elements are configured and arranged movably about respective axes with respect to each other so that movement towards each other is capable of enclosing a glass tube in each of the first and second recesses and between the holding elements (figure, abstract). 
Regarding claims 5 and 6, the first and second holding elements are configured to move with respect to one another in different planes and so that outer edges therefore overlap when moved towards each other (figures 5-6, abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741